Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections and Response to Pre-Appeal Brief
	A pre-appeal conference was held with conferees, Dr. Johann Richter and Ms. Marianne Seidel.  It was determined that there is insufficient motivation in Herve for modifying Bleuez as in the rejection of record.  Accordingly, the following rejections are withdrawn: the rejection of claims 13, 15-21, 23, 25, and 28-30 as being unpatentable over Bleuez in view of Hntrich and Herve; subsequently, the rejection of claims 14, 24, and 31 furhter in view of Cremer is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is insufficient motivation in the cited references for selecting a polyol component specifically in the range claimed, which is higher than the range one would have been motivated to choose based on the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 13-21, 23-25, and 28-31 (renumbered 1-16) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617